UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELLANCER ALLEN MCGRADY, a/k/a Lance,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:94-cr-00044-MR-1)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellancer Allen McGrady, Appellant Pro Se. Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ellancer    Allen    McGrady       appeals   the   district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                       We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                             See

United     States    v.     McGrady,      No.     4:94-cr-00044-MR-1         (W.D.N.C.

Aug. 10,    2012).        We     dispense    with   oral    argument   because      the

facts    and    legal     contentions       are   adequately      presented    in   the

materials      before     this    court     and   argument    would    not    aid   the

decisional process.



                                                                              AFFIRMED




                                             2